Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/5/2021 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 4-13 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/081540 by Johansson et al. (Johansson).
In regard to claims 1 and 4, Johansson teaches a separation matrix (abstract; P5/L9-26).  Johansson teaches porous spherical particles (P8/L13-20; P9/L1).  Johansson teaches the porous spherical particles comprise cross-linked agarose (P7/L21 to P8/L11); reading on claim 4.  
Johansson teaches antibody binding protein ligands (abstract; P5/L9-26); covalently immobilized (P7/L4-7).  Johansson teaches the density of the ligands is above 10 mg/ml (P13/L19 to P14/L2; P16 Table 1).  Johansson teaches the volume weighted median diameter of said particles is in the range of 30-55 µm (P8/L13-20).  
In re Malagari, 182 USPQ 549.
In regard to claim 2¸ Johansson teaches the density of the ligands is 11-15 mg/ml (P13/L19 to P14/L2; P16 Table 1). 
Regarding limitations recited in claim 5, which are directed to method of making said separation matrix (e.g. “allylated before gelation”) it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113 and 2114.  Therefore, since the separation matrix as recited in claim 5 is the same as the separation matrix disclosed by Johansson, as set forth above, the claim is unpatentable even though the separation matrix of Johansson was made by a different process.  In re Marosi, 710 F2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
claim 6¸ Johansson teaches the porous spherical particles have a gel phase distribution coefficient expressed as KD for dextran of molecular weight 11kDa of 0.6-0.7 (P12/L10-17). 
In regard to claim 7¸ Johansson teaches the ligands comprise an Fc binding protein (abstract; P5/L9-26). 
In regard to claim 8¸ Johansson teaches the Fc binding protein is Protein A (abstract; P5/L9-26). 
In regard to claim 9¸ Johansson teaches the ligands comprise monomers, dimers, or multimers of Protein A domains (P5/L9-26). 
In regard to claim 10¸ Johansson teaches one or more of said domains have been mutated (abstract; P5/L9-26). 
In regard to claim 11¸ Johansson teaches one or more of said domains is derived from Protein Z (abstract; P5/L9-26).  Johansson teaches the amino acid reside at position 23 is threonine (P6/L1-5). 
In regard to claim 12¸ Johansson teaches one or more of the domains comprise an amino acid sequence as defined by SEQ ID No 8 or 9 (P5/L21-26). 
Regarding limitations recited in claim 13 which are directed to specific properties of separation matrix recited in said claim, it is noted that once a separatism matrix is disclosed to comprise porous spherical particles with antibody binding protein ligands covalently immobilized with a density of said ligands above 10 mg/ml and volume weighted median diameter of particles in the range of 30-55 micrometers, and therefore is the same as the separation matrix of claim 13, it will, inherently, display recited properties.  See MPEP 2112.
Response to Arguments 
Applicant's arguments filed 1/11/2021 have been fully considered but they are not persuasive. 
In regard to the applicant’s arguments that the Examiner does not appear to appreciate the unexpected results explained at Example 3 and Figure 3; the data sets of Figure 3 were collected from two samples each having a different volume weighted median diameter; claim 1 recites “the volume-weighted median diameter of said particles is in the range of 30-55µm”, this range reads on the prototype of Figure 3 but not the reference sample of Figure 3; there is a nexus between the Applicant’s acclaims and the results of Figure 3; the data of Figure 3 has been misinterpreted by the Examiner; the statement at page 6 of the Office Action only mentions the references sample and ignores the prototype matrix which included beads of 52 micrometers volume weighted median diameter; the volume weighted median diameter of the prototype example of Figure 3 and Example 3 is read upon by the Applicant’s claims and the prototype surprisingly outperformed the reference sample of Figure 3 and Example 3 which had a volume weight median diameter outside the range recited in the claims; the Examiner does not find this persuasive. 
As stated in the Final Office action dated 11/6/2020: Figure 3 is related to dynamic binding capacity and residence time; these features are not claimed.  There is no nexus between the surprising results and claims.  See MPEP 716.01. 
Figure 3 of the applicant’s disclosure is reproduced below.  As seen, Figure 3 relates directly to residence time (min) and dynamic binding capacity (Qb10) g/L.  The claims are not related to residence time or dynamic binding capacity. 

    PNG
    media_image1.png
    746
    638
    media_image1.png
    Greyscale

Example 3, described in the instant specification at page 10, is directed towards dynamic binding capacity with 10% breakthrough for mAb from cell supernatant of Example 1 on column of Example 1.  The Reference matrix contained 10.5 mg/ml SpA variant ligands covalently coupled via a C-terminal cysteine to high rigidity agarose beads of 85 micrometers volume weighted median diameter having a porosity corresponding to KD of 0.69 for dextran of Mw 110kDa.  The Prototype described in Example 1 has the following features highly crosslinked 
The claims are not directed towards dynamic binding capacity with a  10% breakthrough for mAb from cell supernatant.  The claims are not directed towards the Reference matrix with the following properties: 10.5 mg/ml SpA variant ligands covalently coupled via a C-terminal cysteine to high rigidity agarose beads of 85 micrometers volume weighted median diameter having a porosity corresponding to KD of 0.69 for dextran of Mw 110kDa.  The claims are further not directed towards the Prototype described in Example 1; the claims do not require highly crosslinked beads.  The claims requires “antibody-binding protein ligands….above 10 mg/ml”.  The claims are not directed towards SpA variant ligands.  Further, the claims require “ligands have been covalently immobilized” and do require “coupled via a C-terminal cysteine to high rigidity agarose beads”.  The beads size of 52 micrometers does fall within the claimed range of 30-55 micrometers.  The claims do not require a KD value of 0.66 for dextran of Mw 110 kDa.  The claims do not require HiTrap 5 mL plastic columns with internal diameter of 7.0 mm backed with highly crosslinked spherical agarose beads to a bed height of 3.0 cm mounted in an AKTA PCC system which specific feed conditions and buffer conditions.  Therefore, there is no nexus between the surprising results and claims.  See MPEP 716.01. 
In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.).  See MPEP 716.02d. 
To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  See MPEP 716.02d. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958.  The examiner can normally be reached on 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 
/KARA M PEO/Primary Examiner, Art Unit 1777